DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 04/28/2022: Claims 1-3 and 5-10 are pending. Claim 4 has been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ponec et al (US 2015/0171628 A1, cited in IDS, heretofore referred to as Ponec) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-10 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… determine, based on the sampling signal, whether the analog quantity information of each of the N first controllable switches meets a predetermined bypass condition; and control, in a case that the analog quantity information of a first controllable switch meets the predetermined bypass condition, the first switch in the first controllable switch to be turned on by using a first driving circuit corresponding to the first controllable switch; wherein the analog quantity information is one of a voltage, a current, power, and a branch temperature; in a case that the analog quantity information is the voltage, the predetermined bypass condition is that the number of times that a voltage of the first controllable switch is lower than a preset voltage threshold being greater than or equal to a preset number of times, or a time period during which the voltage of the first controllable switch is lower than the preset voltage threshold being greater than or equal to a second preset time period; in a case that the analog quantity information is the current, the predetermined bypass condition is that the number of times that a current of the first controllable switch is greater than a preset current threshold being greater than or equal to a preset number of times, or a time period during which the current of the first controllable switch is greater than the preset current threshold being greater than or equal to a second preset time period; in a case that the analog quantity information is the power, the predetermined bypass condition is that the number of times that power of the first controllable switch is greater than a preset power threshold being greater than or equal to a preset number of times, or a time period during which the power of the first controllable switch is greater than the preset power threshold being greater than or equal to a second preset time period; and in a case that the analog quantity information is the branch temperature, the predetermined bypass condition is that the number of times that a branch temperature of the first controllable switch is higher than a preset temperature threshold being greater than or equal to a preset number of times, or a time period during which the branch temperature of the first controllable switch is greater than the preset temperature threshold being greater than or equal to a second preset time period.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-3, and 5-8 are allowed for depending from allowable claim 1.
In claim 9, the specific limitations of  “… etermining, by the controller based on the sampling signal, whether the analog quantity information of each of the N first controllable switches meets a predetermined bypass condition; and controlling, by the controller, the first switch in a first controllable switch to be turned on by using a first driving circuit corresponding to the first controllable switch in a case that the analog quantity information of the first controllable switch meets the predetermined bypass condition; wherein the analog quantity information is one of a voltage, a current, power, and a branch temperature; in a case that the analog quantity information is the voltage, the predetermined bypass condition is that the number of times that a voltage of the first controllable switch is lower than a preset voltage threshold being greater than or equal to a preset number of times, or a time period during which the voltage of the first controllable switch is lower than the preset voltage threshold being greater than or equal to a second preset time period; in a case that the analog quantity information is the current, the predetermined bypass condition is that the number of times that a current of the first controllable switch is greater than a preset current threshold being greater than or equal to a preset number of times, or a time period during which the current of the first controllable switch is greater than the preset current threshold being greater than or equal to a second preset time period; in a case that the analog quantity information is the power, the predetermined bypass condition is that the number of times that power of the first controllable switch is greater than a preset power threshold being greater than or equal to a preset number of times, or a time period during which the power of the first controllable switch is greater than the preset power threshold being greater than or equal to a second preset time period; and in a case that the analog quantity information is the branch temperature, the predetermined bypass condition is that the number of times that a branch temperature of the first controllable switch is higher than a preset temperature threshold being greater than or equal to a preset number of times, or a time period during which the branch temperature of the first controllable switch is greater than the preset temperature threshold being greater than or equal to a second preset time period.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claim 10 is allowed for depending from allowable claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Krein et al teaches a bypass switch but does not teach “… determine, based on the sampling signal, whether the analog quantity information of each of the N first controllable switches meets a predetermined bypass condition; and control, in a case that the analog quantity information of a first controllable switch meets the predetermined bypass condition, the first switch in the first controllable switch to be turned on by using a first driving circuit corresponding to the first controllable switch; wherein the analog quantity information is one of a voltage, a current, power, and a branch temperature; in a case that the analog quantity information is the voltage, the predetermined bypass condition is that the number of times that a voltage of the first controllable switch is lower than a preset voltage threshold being qreater than or equal to a preset number of times, or a time period during which the voltage of the first controllable switch is lower than the preset voltage threshold being greater than or equal to a second preset time period; in a case that the analog quantity information is the current, the predetermined bypass condition is that the number of times that a current of the first controllable switch is greater than a preset current threshold being greater than or equal to a preset number of times, or a time period during which the current of the first controllable switch is greater than the preset current threshold being greater than or equal to a second preset time period; in a case that the analog quantity information is the power, the predetermined bypass condition is that the number of times that power of the first controllable switch is greater than a preset power threshold being greater than or equal to a preset number of times, or a time period during which the power of the first controllable switch is greater than the preset power threshold being greater than or equal to a second preset time period; and in a case that the analog quantity information is the branch temperature, the predetermined bypass condition is that the number of times that a branch temperature of the first controllable switch is higher than a preset temperature threshold being greater than or equal to a preset number of times, or a time period during which the branch temperature of the first controllable switch is greater than the preset temperature threshold being greater than or equal to a second preset time period.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863